Citation Nr: 0803240	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for left navicular 
fracture, status post bone graft with residual limited range 
of motion of wrist and arthritis.

2.  Entitlement to a compensable evaluation for residual scar 
of left navicular fracture, status post bone grafts.

3.  Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b) for left navicular fracture, status post 
bone grafts with residual limited range of motion of wrist 
and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which an increased evaluation for 
left navicular fracture, status post bone graft with residual 
limited range of motion of wrist, surgical scar, and 
arthritis, was denied.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing has been 
made and is associated with the claims file.

The issues have been recharacterized on the title page to 
more appropriately reflect the medical evidence of record.  
In particular, arthritis and scarring are two completely 
different manifestations, entitled to separate consideration 
with respect to compensation and, accordingly, the issue of a 
whether or not the veteran is entitled to a separate 
compensable evaluation for the residual scar of the left 
navicular fracture, status post bone grafts, is considered to 
be a matter presently on appeal.   

Moreover, the February 2005 VA examination report shows 
findings of limited range of motion in the left ankle as the 
result of the service-connected left 4th metatarsal fracture, 
with disturbed gait.  A claim for an increased evaluation for 
the left 4th metatarsal disability is thus inferred and 
referred to the RO for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the veteran claims a higher evaluation for his 
service connected left wrist disability.  

The most recent VA examination of record is dated in February 
2005.  The examiner did not indicate that the veteran's 
claims file had been reviewed in conjunction with the 
examination.  The most recent VA treatment records are dated 
in 2006.

In December 2007, the veteran testified that his disability 
had worsened since this examination.  He further demonstrated 
before the Veteran's Law Judge that his left thumb joint 
appeared to be deformed.  The veteran averred this resulted 
in residual weakness and loss of dexterity, rending his left 
wrist-his major hand-unable to effectively grasp and 
manipulate objects.  

The veteran testified that he required assistance in 
performing household tasks as a result.  The veteran and his 
representative argue that the veteran's should therefore be 
compensated for loss of the use of his left wrist.

The veteran further testified that he experienced pain when 
the wrist was not braced.  The pain seemed to arise from the 
sites of both scars on the wrist, but the scars themselves 
were not painful as far as he could tell.  His representative 
pointed to the possibility of neurological damage in the left 
wrist.

Given the lapse of time since the most recent VA examination, 
the veteran's demonstrated deformity at his hearing, and the 
allegations of additional neurological damage, impairment 
resulting from the scar, and possible loss of use of the 
major hand due to the left wrist disability, it is necessary 
to remand for additional VA examination with review of the 
veteran's claims file.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Finally, it is noted that the highest evaluation available 
under the disability as rated under Diagnostic Code (DC) 5215 
(which, in turn, requires the disability to be rated under DC 
5214) is 10 percent, which the veteran has already been 
assigned.  Given the degree of impairment he exhibits and his 
allegation that he requires help to accomplish household 
chores, consideration under 38 C.F.R. § 3.321(b) is 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  In particular, ensure that all 
VA treatment records are obtained from 
the VA Medical Center (MC) in Mountain 
Home, Tennessee, and any other VAMC the 
veteran may identify, from 2006 to the 
present.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.  

2.  Schedule the veteran for medical 
examination by appropriate medical 
professionals to determine: 1) the 
nature, extent, and etiology of the 
veteran's overall left wrist disability, 
to include the nature and extent of 
impairment attributed to the residual 
scar, and the nature, extent and etiology 
of any manifested additional orthopedic, 
muscle, and neurological impairment.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.  

The examiners should provide opinions as 
to: 1)  whether it is at least as likely 
as not that any diagnosed orthopedic, 
muscle, and neurological pathology in the 
left wrist, hand, and fingers is part and 
parcel of the service-connected residuals 
of left navicular fracture, status post 
bone graft with residual limited range of 
motion of wrist and; 2) whether it is at 
least as likely as not that the 
impairment of the left wrist due to the 
service-connected disability renders the 
function of the left wrist disability to 
be lost within the meaning of the 
regulations (ref. 38 C.F.R. § 4.63).

All opinions expressed must be supported 
by complete rationale.  

3.  Refer the case to the Under Secretary 
for Benefits or to the Director, 
Compensation and Pension Service, for the 
assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for an increased 
evaluation for the redials of left 
navicular fracture, status post bone 
grafts with residual limited range of 
motion of wrist and arthritis, a 
compensable evaluation for residual scar 
of left navicular fracture, status post 
bone graft, and entitlement to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) for redials of left navicular 
fracture, status post bone grafts with 
residual limited range of motion of wrist 
and arthritis, with application of all 
appropriate laws and regulations 
including those governing loss of use of 
a hand, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

